Citation Nr: 0604424	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1985.  She died in September 2000.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded in January 2004 
and now returns to the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The cause of the veteran's death, breast carcinoma, was 
not shown in service and is not the result of a disease, 
injury, or other incident in service, and a malignant tumor 
was not manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service and, as such, the criteria for entitlement 
to DIC benefits have not been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).

2.  The criteria for entitlement to DEA benefits have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The appellant filed his claims in August 2002 and the initial 
unfavorable decision was issued in September 2002, after the 
enactment of the VCAA.  In Pelegrini II, the Court set out 
that the claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
April 2005, the appellant's claims were readjudicated and a 
supplemental statement of the case was provided to him in 
September 2005 such that he had the opportunity to respond to 
the remedial VCAA notice prior to Board consideration of the 
merits of his claims.

In April 2005, the appellant was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter explained that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  He was also 
notified that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter 
informed the appellant that he needed to provide adequate 
identifying information for any private source and that it 
was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  He was advised that he should provide 
medical evidence that showed a reasonable probability that 
the condition that contributed to the veteran's death was 
caused by injury or disease that began in service.  A list of 
examples of evidence was provided.  The April 2005 letter 
further notified the appellant that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  With respect to the fourth element of 
notice, such letter requested that the appellant inform VA if 
there is any other evidence or information that he believe 
would support his claims and, if such evidence or information 
was in his possession, to send it to VA.  

Additionally, the appellant was advised in the April 2005 
letter that, in order to establish entitlement to DIC 
benefits, the evidence must show that the veteran died while 
on active duty, died from a service-related injury or 
disease, or died from a non-service-related injury or disease 
and was receiving, or was entitled to receive, VA 
compensation for service-connected disability that was rated 
as totally disabling for at least 10 years immediately before 
death, since the veteran's release from active duty and for 
at least five years immediately preceding death, or for at 
least one year before death if the veteran was a former 
prisoner of war who died after September 30, 1999.  He was 
also informed that DEA benefits may be granted to a spouse of 
a veteran who dies from a service-connected disability.  

Moreover, the January 2003 statement of the case and the 
September 2005 supplemental statement of the case included a 
recitation of the procedural history of the appellant's 
claims, the adjudicative actions taken, the evidence 
received, and the relevant laws and regulations.  In such 
documents, the appellant was again advised that the evidence 
did not show entitlement to the benefits sought.  Therefore, 
for the foregoing reasons, the Board concludes that the 
appellant has been afforded appropriate notice under the 
VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's partial service medical records and records from 
the Washington University School of Medicine Barnard Cancer 
Center are contained in the claims file.  The appellant has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claims.

The Board notes that VA attempted to obtain the veteran's 
complete service medical records from the National Personnel 
Records Center (NPRC).  An August 2005 document contained in 
the claims file indicates that, in November 1985, the RO 
received the veteran's service medical records.  Per the 
Board's January 2004 remand instructions, VA attempted to 
obtain the remainder of the veteran's service medical records 
from NPRC.  In April 2005, the appellant was sent a letter 
requesting him to look through the veteran's personal papers 
to see if he could locate any missing service medical 
records.  In May 2005, NPRC responded that the veteran's 
service medical records had been sent to the RO in November 
1985 and mailed any remaining service medical records, which 
consisted only of a May 1979 medical examination.  As such, 
the RO determined that there are no additional service 
medical records available for review in connection with the 
appellant's claims and all efforts to obtain them had been 
exhausted.  

As such, in August 2005, the appellant was advised of the 
above-discussed steps that were taken to obtain the veteran's 
complete service medical records.  The RO again advised the 
appellant to submit any of the veteran's service medical 
records he may have in his possession.  No additional service 
medical records have been obtained.  In this case, the 
Board's presumption that the veteran's complete service 
medical records are unavailable requires a heightened 
explanation of its findings and a careful consideration of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA opinion to determine whether the veteran's cause of death 
is etiologically related to service is not necessary to 
decide the claims.  As the veteran's service medical records 
are negative for complaints, treatment, or diagnosis 
pertinent to breast cancer, any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the appellant decades following the veteran's 
discharge from service.  Therefore, there is no competent 
basis upon which to conclude that the veteran died as a 
result of breast carcinoma related to service.  Thus, the 
Board concludes that there is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Entitlement to DIC Benefits

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability, that is, where service 
connection may be granted for the cause of the veteran's 
death.  38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's conclusion that the 
veteran's complete service medical records are unavailable 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

The appellant contends that the veteran's fatal breast cancer 
developed over time and may have begun during her military 
service.  He also states that, since he was not married to 
the veteran while she was on active duty, he was uncertain of 
her in-service exposure to cancer-causing agents.  As such, 
the appellant claims that he is entitled to service 
connection for the cause of the veteran's death and, as such, 
DIC benefits. 

The veteran's partial service medical records are negative 
for complaints, treatment, or diagnoses pertinent to breast 
cancer.  

A December 1985 rating decision for dental treatment purposes 
granted service connection for history of periodontitis with 
extraction of tooth numbers 3, 4, 5, 10, 14, 16, 17, and 30, 
and residuals of trauma to tooth number 9.  She was assigned 
a noncompensable evaluation for both disabilities, effective 
April 30, 1985.  During her lifetime, the veteran was not 
service-connected for any additional disabilities.

Post-service records from the Washington University School of 
Medicine Barnard Cancer Center reflect that the veteran was 
diagnosed with breast cancer in February 1997.  Specifically, 
an April 1999 record shows that, in February 1997, the 
veteran was noted by her obstetrician to have a left breast 
mass.  Biopsy revealed infiltrating poorly-differentiated 
ductal carcinoma.  She underwent a left modified radical 
mastectomy in March 1999.  Biopsy again revealed a poorly-
differentiated infiltrating ductal carcinoma with blood 
vessel and lymphatic invasion.  Thereafter, from April 1997 
to September 1997, the veteran received chemotherapy.  In 
February 1999, the veteran had a right breast mass.  Biopsy 
revealed moderately to poorly-differentiated carcinoma.  The 
veteran was diagnosed with Stage IIA breast cancer with 
evidence of recurrent metastatic disease and was prescribed 
chemotherapy.  A May 2000 record reflects that the veteran 
had failed all chemotherapy thus far given.  Radiation 
therapy with chemotherapy was started.  An August 2000 record 
shows that the veteran had progressive disease and radiation 
therapy was unable to keep up with it.  She had also been 
unable to receive significant chemotherapy due to 
neutropenia.  As a result, the veteran's physicians discussed 
hospice and comfort measures with her and indicated that such 
would begin within the next day.  

As reported on the veteran's death certificate, she died on 
September [redacted], 2000, and the immediate cause of her death was 
breast carcinoma, which the veteran had for three and a half 
years.  There were no other significant conditions 
contributing to death, but not resulting in the underlying 
causes, listed on the death certificate.  

Based on the evidence of record, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death and, as such, the appellant is not entitled to DIC 
benefits.  

As an initial matter, the Board has considered the 
appellant's claim that the veteran's fatal breast cancer may 
have been a result of in-service exposure to cancer-causing 
agents.  In this regard, the Board observes that there is no 
evidence of record demonstrating that the veteran was exposed 
to any such agents.  The Board also notes that presumptive 
service connection is warranted for cancer of the breast if 
such became manifest in a radiation-exposed veteran.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, there is no evidence that the veteran participated 
in a radiation-risk activity while in service, as defined at 
38 C.F.R. § 3.309(d)(3)(ii).  

Also, the Board notes that the veteran was diagnosed with 
breast cancer in February 1997.  However, the Board finds 
that there is no evidence that such manifested to a degree of 
10 percent within the first year after service.  
Specifically, the first diagnosis of a malignant tumor was 
approximately 12 years after the veteran's discharge in 
February 1985.  As such, presumptive service connection is 
not warranted for breast cancer.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next notes that the veteran was service-connected 
for history of periodontitis with extraction of tooth numbers 
3, 4, 5, 10, 14, 16, 17, and 30, and residuals of trauma to 
tooth number 9 for dental treatment purposes.  There is no 
evidence that such service-connected disabilities contributed 
to or caused her fatal breast cancer.  Moreover, there is no 
evidence that breast carcinoma was shown in service or is the 
result of a disease, injury, or other incident in service.  
As indicated previously, the veteran's available service 
medical records do not show complaints, treatment, or 
diagnoses pertinent to breast cancer.  Also, post-service 
records show that she first developed breast cancer in 
February 1997, approximately 12 years after her discharge 
from military service.  Such records do not indicate that the 
veteran's breast cancer was a result of her military service.  
Moreover, the only evidence suggesting a nexus between active 
duty service and the veteran's fatal breast cancer is limited 
to the appellant's own statements.  The appellant, as a 
layperson, is not qualified to render an opinion concerning 
medical diagnosis or causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, there is no 
competent evidence that the veteran's breast cancer had its 
onset in military service, or within the one year presumptive 
period following service. 

For the foregoing reasons, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death and, as such, the appellant is not entitled to DIC 
benefits.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim and, as such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   

III.  Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light of the 
Board's decision herein denying service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have not been met.


ORDER

Entitlement to DIC benefits is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


